The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, a STING agonist and arginine in the reply filed on 1-14-2022 is acknowledged. Claims 77-81, 83, 86, 89 and 95-96 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3, 32, 60, 65-69, 74-76 and 97 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statement filed on 3-24-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 1, 5 and 32 are objected to for reciting claim language drawn to non-elected inventions.
Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. [WP TypographicSymbols font/0x27]1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply. Applicant is requested to return a copy of the attached Notice to Comply with their response. Applicant is given the same period in which to comply with the sequence rules as is available to reply to this action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 32, 60, 65-69, 74-76 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137-138, 140, 142-143, 146-147 and 154 of copending Application No. 16/474,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass recombinant bacteria that produce both arginine and a STING agonist. While the copending claims don’t recite that the recombinant bacteria produce arginine the exemplary bacterial strains disclosed in both specifications encompass bacterial that inherently produce arginine (e.g. E. coli). Moreover, it should be noted that the rejected claims do not require that production of arginine or the STING agonist be heterologous to the modified bacterium. Said bacterium merely has to be capable of producing them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 32, 60, 65-69, 74-76 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 64-65, 69-70, 76-77 and 80-81 of copending Application No. 16/069,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass recombinant bacteria that produce both arginine and a STING agonist. While the copending claims don’t recite that the recombinant bacteria produce a STING agonist or arginine the exemplary bacterial strains disclosed in both specifications encompass bacterial that inherently produce arginine (e.g. E. coli) and STING agonists are recognized in the art as being an anti-cancer molecule. Additionally, copending claims 76 and 77 encompass bacteria expressing arginine and other “anti-cancer” molecules. Moreover, it should be noted that the rejected claims do not require that production of arginine or the STING agonist be heterologous to the modified bacterium. Said bacterium merely has to be capable of producing them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 32, 60, 65-69, 74-76 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/069,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass recombinant bacteria that produce both arginine and a STING agonist. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 32, 60, 65-69, 74-76 and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered vague an indefinite by the use of the term “immune sustainer” and the term “immune initiator”. It is unclear what is meant to be engendered by said terms. In which immune system is said characteristics being measured? It is also unclear how the same molecule can be considered both an immune initiator and an immune sustainer. As written, it is impossible to determine the metes and bounds of the claimed invention.  
Claim 66 is rendered vague and indefinite by the description of the microorganism described in “a)” and “(b)”. It is unclear what differentiates the microorganism of “a)” from the microorganism of “(b)” as both produce an immune sustainer and an immune initiator.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 67 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim already requires the microorganism to produce both an immune sustainer and an immune initiator.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 32, 60, 65-69, 74, 76 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Bishai et al. (U.S. Patent Application Publication US 2018/0028577) and Shin et al.  (Microbial Cell Factories Vol. 13:166, pages 1-11) as evidenced by Geiger et al. (Cell Vol. 167 pages 829-842 – IDS filed on 3-24-2020).

Bishai et al. disclose Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier wherein the di-adenylate cyclase generates the STING agonist c-di-AMP (see paragraph [0050 and claim 10) and wherein the expression vector comprises the hsp60 promoter (see claim 12). Bishai et al. further disclose that methods for treating cancer by administering the Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier (see claim 32). 
Bishai et al. differs from the rejected claims in that they don’t explicitly disclose a bacterium that expresses both a STING agonist and arginine.
Shin et al. disclose recombinant bacteria that express arginine.
Given that the skilled artisan would be aware that arginine enhances the anti-tumor activity and survival of T cells (as evidenced by Geiger et al.), it would have been obvious to modify to the Mycobacterium BCG of Bishai et al. to also express arginine as disclose by Shin et al. in order to increase the effectiveness of the cancer treatment and to reduce the cost and simplify administration protocols. It would be equally obvious to incorporate the resulting recombinant bacteria into a kit.
One would have had a reasonable expectation of success as both treatments have been demonstrated in vivo and that the modification of bacteria to express multiple heterologous molecules is well established in the art. The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that both Bishai et al. and Shin et al. demonstrate the recombinant expression of a heterologous molecule in a bacterium the modification of bacteria to express multiple heterologous molecules is well established in the art, the use of a single bacteria to express both arginine and a STING agonist is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
With regard to claim 65, said claim constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972). Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 3, 32, 60, 65-69, 74, 76 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Bishai et al. (U.S. Patent Application Publication US 2018/0028577) and Oelschlaeger (Bioengineered Bugs Vol. 1 No. 2, pages 146-147).
Bishai et al. disclose Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier wherein the di-adenylate cyclase generates the STING agonist c-di-AMP (see paragraph [0050] and claim 10) and wherein the expression vector comprises the hsp60 promoter (see claim 12). Bishai et al. further disclose that methods for treating cancer by administering the Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier (see claim 32). 
Bishai et al. differs from the rejected claims in that they don’t explicitly disclose a bacterium that expresses both a STING agonist and arginine.
Oelschlaeger disclose that bacteria can be used as tumor therapeutics and that Mycobacterium BCG has been used to treat bladder cancer (see page 147, left-most column, paragraph 1) and that the E. coli Nissle strain is also used in cancer treatments (see 147, left-most column, paragraph 2). 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to transform the E. coli Nissle strain taught by Oelschlaeger with the expression vector encoding di-adenylate enzyme of Bishai et al. as Oelschlaeger discloses that both E. coli Nissle and Mycobacterium BCG are useful for the treatment of cancer (i.e. they are obvious variants). It should be noted that the E. coli Nissile is capable of producing arginine. 
With regard to claim 65, said claim constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972). Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 3, 32, 60, 65-69, 74- 76 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Bishai et al. (U.S. Patent Application Publication US 2018/0028577), Shin et al.  (Microbial Cell Factories Vol. 13:166, pages 1-11) and Chassoux et al. (International Journal of Cancer Vol. 16, pages 515-525) as evidenced by Geiger et al. (Cell Vol. 167 pages 829-842 – IDS filed on 3-24-2020).
Bishai et al. disclose Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier wherein the di-adenylate cyclase generates the STING agonist c-di-AMP (see paragraph [0050] and claim 10) and wherein the expression vector comprises the hsp60 promoter (see claim 12). Bishai et al. further disclose that methods for treating cancer by administering the Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier (see claim 32). 
Bishai et al. differs from the rejected claims in that they don’t explicitly disclose a bacterium that expresses both a STING agonist and arginine or that compositions comprising said bacterium is formulated for intratumoral administration.
Shin et al. disclose recombinant bacteria that express arginine.
Chassoux et al. teach that intratumoral injection of Mycobacterium BCG into sarcoma is useful for the regression and cure of tumors after two injections (see abstract).
Given that the skilled artisan would be aware that arginine enhances the anti-tumor activity and survival of T cells (as evidenced by Geiger et al.), it would have been obvious to modify to the Mycobacterium BCG of Bishai et al. to also express arginine as disclose by Shin et al. in order to increase the effectiveness of the cancer treatment and to reduce the cost and simplify administration protocols. It would have been equally obvious to administer the resulting recombinant bacteria intratumorally and to incorporate the said recombinant bacteria into a kit.
One would have had a reasonable expectation of success as both treatments have been demonstrated in vivo and that the modification of bacteria to express multiple heterologous molecules is well established in the art. The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that both Bishai et al. and Shin et al. demonstrate the recombinant expression of a heterologous molecule in a bacterium the modification of bacteria to express multiple heterologous molecules is well established in the art, the use of a single bacteria to express both arginine and a STING agonist is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
With regard to claim 65, said claim constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972). Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 28, 2022